UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 Deutsche Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJune 30, 2015(Unaudited) Deutsche Global Inflation Fund Principal Amount ($) (a) Value ($) Government & Agency Obligations 94.9% Sovereign Bonds 6.2% Hashemite Kingdom of Jordan Government AID Bond, 3.0%, 6/30/2025 Kingdom of Spain-Inflation Linked Bond, REG S, 144A, 1.0%, 11/30/2030 EUR Republic of Ireland, REG S, 2.0%, 2/18/2045 EUR Republic of New Zealand, Series 0427, REG S, 4.5%, 4/15/2027 NZD Republic of Portugal, REG S, 144A, 4.1%, 2/15/2045 EUR Republic of Singapore, 2.75%, 4/1/2042 SGD U.S. Treasury Obligations 88.7% U.S. Treasury Floating Rate Notes: 0.068% *, 10/31/2016 (b) 0.099% *, 1/31/2017 U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 0.75%, 2/15/2045 2.0%, 1/15/2026 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 4/15/2018 0.125%, 4/15/2019 0.125%, 4/15/2020 0.125%, 1/15/2022 0.125%, 7/15/2022 0.25%, 1/15/2025 0.375%, 7/15/2023 0.625%, 7/15/2021 1.125%, 1/15/2021 U.S. Treasury Note, 1.0%, 8/31/2016 (c) Total Government & Agency Obligations (Cost $171,838,165) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $11,013) Asset-Backed 0.1% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.237% *, 12/25/2034 (Cost $219,965) Short-Term U.S. Treasury Obligations 1.2% U.S. Treasury Bills: 0.07% **, 12/3/2015 (d) 0.182% **, 2/4/2016 (b) 0.06% **, 8/13/2015 (d) Total Short-Term U.S. Treasury Obligations (Cost $2,120,580) Shares Value ($) Cash Equivalents 3.6% Central Cash Management Fund, 0.09% (e) (Cost $6,244,496) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $180,434,219) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2015. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $180,747,345.At June 30, 2015, net unrealized depreciation for all securities based on tax cost was $4,497,130.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $29,568 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,526,698. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) At June 30, 2015, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (c) At June 30, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (d) At June 30, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At June 30, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation (Depreciation) ($) 10 Year Australian Bond AUD 9/15/2015 38 3 Month Euro Euribor Interest Rate Futures EUR 6/13/2016 7 — 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 6/13/2016 8 3 Month Euroyen Futures JPY 6/13/2016 10 ) 90 Day Eurodollar USD 6/13/2016 8 90 Day Sterling Interest Rate Futures GBP 6/15/2016 10 ) ASX 90 Day Bank Accepted Bills AUD 6/9/2016 10 ) Euro-BUXL 30 Year German Government Bond EUR 9/8/2015 21 ) U.S. Treasury Long Bond USD 9/21/2015 40 ) Total net unrealized depreciation ) At June 30, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation (Depreciation) ($) 10 Year Canadian Government Bond CAD 9/21/2015 31 ) 5 Year U.S. Treasury Note USD 9/30/2015 80 Federal Republic of Germany Euro-Bund EUR 9/8/2015 22 ) Total net unrealized depreciation ) At June 30, 2015, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed - 4.48% - Pay Floating - 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Put Options Pay Fixed - 2.48% - Receive Floating - 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed - 2.615% - Receive Floating - 3-Month LIBOR 12/4/2015 12/4/2045 2 12/2/2015 ) Pay Fixed - 2.64% - Receive Floating - 3-Month LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed - 2.675% - Receive Floating - 3-Month LIBOR 11/12/2015 11/12/2045 2 11/9/2015 ) Pay Fixed - 2.88% - Receive Floating - LIBOR 9/30/2015 9/30/2045 3 9/28/2015 ) Total Put Options ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at June 30, 2015 was $8,121. At June 30, 2015, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 9/16/2015 9/16/2045 Fixed — 3.00% Floating — 3-Month LIBOR 12/16/2015 9/17/2035 Floating — 3-Month LIBOR Fixed — 2.938% 12/16/2015 9/18/2045 Floating — 3-Month LIBOR Fixed — 2.998% 12/16/2015 9/16/2025 Floating — 3-Month LIBOR Fixed — 2.64% 12/16/2015 9/18/2017 Floating — 3-Month LIBOR Fixed — 1.557% 12/16/2015 9/16/2020 Floating — 3-Month LIBOR Fixed — 2.214% 1/28/2015 1/28/2045 Fixed — 3.087% Floating — 3-Month LIBOR 2/3/2015 2/3/2045 Fixed — 3.035% Floating — 3-Month LIBOR 6/17/2015 6/17/2045 Floating — 3-Month LIBOR Fixed — 2.5% 9/16/2015 9/16/2045 Floating — 3-Month LIBOR Fixed — 3.0% 9/16/2015 9/16/2045 Fixed — 3.0% Floating — 3-Month LIBOR 12/16/2015 9/16/2020 Fixed — 2.25% Floating — 3-Month LIBOR Total net unrealized depreciation Each commodity linked swap is a commitment to receive the total return of the specified commodity linked index in exchange for a fixed financing rate. At June 30, 2015, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Pay/Receive Return of the Reference Index/Entity Value ($) (g) Long Positions 7/16/2015 4 Barclays-Commodity Strategy 1610 Index ) 7/16/2015 5 Bloomberg Commodity Index 7/16/2015 6 Bloomberg Commodity Index 7/16/2015 7 Bloomberg Commodity Index 7/16/2015 8 Bloomberg Commodity Index 7/16/2015 3 Bloomberg Commodity Index 7/16/2015 9 Bloomberg Commodity Index 7/16/2015 10 Bloomberg Commodity Index 7/16/2015 11 Bloomberg Commodity Index 7/16/2015 12 Bloomberg Commodity Index 7/16/2015 4 Bloomberg Commodity Index 7/16/2015 13 Bloomberg Commodity Index 7/16/2015 2 Citi Congestion DJUBS Beta 7/16/2015 9 JPMorgan Ex-Front Month Lean Hogs Excess Return Index ) 7/16/2015 9 JPMorgan Ex-Front Month Live Cattle Excess Return Index 7/16/2015 9 JPMorgan Ranked Alpha Basket Index ) 7/16/2015 9 JPMorgan Seasonal Spread Explorer ) 7/16/2015 6 Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 7/16/2015 6 Merrill Lynch Enhanced Benchmark - A Pre Roll Excess Return Index 7/16/2015 14 Modified Strategy D177 on the Bloomberg Commodity Index 7/16/2015 7 Societe Generale Commodity Index 7/16/2015 15 UBS Custom Commodity Index ) Short Positions 7/16/2015 13 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 12 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 7 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 9 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 9 Bloomberg Commodity Index Lean Hog Subindex 7/16/2015 9 Bloomberg Commodtiy Index Live Cattle Subindex ) Total net unrealized depreciation (g) There are no upfront payments on the commodity-linked swaps listed above; therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 Morgan Stanley 4 Barclays Bank PLC 5 Canadian Imperial Bank of Commerce 6 Bank of America 7 Societe Generale 8 Credit Suisse 9 JPMorgan Chase Securities, Inc. 10 Royal Bank of Canada 11 Wells Fargo Bank 12 Macquarie Bank Ltd 13 BNP Paribas 14 Goldman Sachs & Co. 15 UBS AG LIBOR: London Interbank Offered Rate As of June 30, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty SEK EUR 7/9/2015 Societe Generale SEK EUR 7/9/2015 Morgan Stanley AUD GBP 7/9/2015 Morgan Stanley AUD GBP 7/9/2015 Commonwealth Bank of Australia KRW JPY 7/9/2015 Australia & New Zealand Banking Group Ltd. KRW JPY 7/9/2015 Nomura International PLC USD JPY 7/9/2015 Barclays Bank PLC JPY KRW 7/9/2015 Nomura International PLC JPY KRW 7/9/2015 Australia & New Zealand Banking Group Ltd. SEK NOK 7/9/2015 Calyon Bank SEK NOK 7/9/2015 Morgan Stanley EUR USD 7/9/2015 BNP Paribas NZD USD 7/9/2015 Macquarie Bank Ltd. NZD USD 7/9/2015 National Australia Bank Ltd. USD EUR 7/13/2015 Societe Generale USD EUR 7/13/2015 UBS AG USD JPY 7/13/2015 UBS AG USD SEK 7/13/2015 Societe Generale EUR USD 7/13/2015 Societe Generale EUR USD 7/13/2015 UBS AG JPY USD 7/13/2015 Citigroup, Inc. NZD USD 7/13/2015 Societe Generale SEK USD 7/13/2015 Societe Generale SGD USD 7/13/2015 Societe Generale Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty CAD USD 7/9/2015 Morgan Stanley CAD USD 7/9/2015 Macquarie Bank Ltd. GBP USD 7/9/2015 Morgan Stanley JPY USD 7/9/2015 Nomura International PLC USD CAD 7/13/2015 Societe Generale USD EUR 7/13/2015 Citigroup, Inc. USD NOK 7/13/2015 Barclays Bank PLC USD SEK 7/13/2015 Barclays Bank PLC USD SGD 7/13/2015 Barclays Bank PLC CAD USD 7/13/2015 Citigroup, Inc. EUR USD 7/13/2015 Citigroup, Inc. NOK USD 7/13/2015 BNP Paribas SEK USD 7/13/2015 Barclays Bank PLC SGD USD 7/13/2015 UBS AG Total unrealized depreciation Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar USD United States Dollar Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of June 30, 2015, the Fund held $2,183,027 in the Subsidiary, representing 1.2% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Government & Agency Obligations $
